Dismissed and Memorandum Opinion filed December 9, 2004








Dismissed and Memorandum Opinion filed December 9,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-04-00806-CR;
          14-04-00807-CR;
         14-04-00808-CR
____________
 
DAVID CASH
MOORE, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause Nos. 28,289;
28,325A; 28,521 
 

 
M E M O R A N D U M  O
P I N I O N
These are appeals from the trial court=s denial of appellant=s request for appointed counsel in
three DNA testing cases.  The clerk=s records were filed on September 29,
2004.  The clerk=s records contained motions for
reconsideration, but no ruling on the motions for reconsideration.  On November 29, 2004, supplemental clerk=s records were filed, which include
orders signed on November 22, 2004, granting appellant=s request for appointed counsel and
appointing Carey M. Faden to represent appellant in his DNA cases.




Because the trial court has now granted appellant=s request for appointed counsel in
these three cases, the appeals are moot.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 9, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.